Citation Nr: 0306546	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  01-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before the 
undersigned Veterans Law Judge at a personal hearing 
conducted at the RO in April 2002.  A transcript of the 
hearing has been associated with the record on appeal.

In August 2002, the Board requested additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002), codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The requested development has 
been accomplished.


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss; on VA 
audiological examination conducted in December 2002, the 
veteran had pure tone thresholds of greater than 40 decibels 
at the 500, 1000, 2000, 3000 and 4000 Hertz frequencies in 
both ears.  In addition, his speech recognition scores on 
this examination were within the criteria for a VA hearing 
loss disability for both ears.

2.  In light of the veteran's military service duty 
assignments aboard naval vessels, a factual basis is 
established to support his claim that he was exposed to 
potentially hazardous levels of noise in service.

3.  A VA audiologist reviewed the veteran's claims file in 
connection with the VA audiological examination conducted in 
December 2002 and opined that it was at least as likely as 
not that the veteran's bilateral hearing loss was due to 
acoustic trauma suffered during military service.  There is 
no other evidence of record which competently rebuts this 
medical opinion.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(d), 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal for the claim listed on the title 
page is not final and remains pending.  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As noted above, the concept of a well-grounded claim has been 
eliminated.  The current standard of review for all claims is 
as follows.  Once all the evidence has been brought together, 
the Board has the responsibility to evaluate the record on 
appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, the veteran was provided notice of the VCAA's 
provisions regarding the duty to assist and VA's obligation 
to provide a medical examination and/or obtain a medical 
opinion in the Board's development letter of November 2002 
advising him that additional development of his claim would 
be requested, to include scheduling him for a VA examination.  
This letter advised the veteran that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorder at issue herein.  He was informed as well that 
if he could not obtain any private medical records, he could 
provide VA authorization to obtain them for him by completing 
the appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating his claim.

The record shows that pursuant to the Board's November 2002 
development letter, the veteran was provided the opportunity 
to submit any additional medical records in support of his 
claim.  He was afforded a VA audiological examination in 
December 2002.  In addition, the record shows that the RO 
obtained service medical records and post-service treatment 
records identified by the veteran.  All known and available 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend that additional evidence which is pertinent exists 
and needs to be obtained.  In addition, the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  He also was informed of his right 
to a hearing and was presented several options for presenting 
personal testimony; in connection with this matter, he 
testified at personal hearings held before the undersigned 
Veterans Law Judge in April 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent law and regulations

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2002), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted above, the veteran was examined on a VA audiological 
examination conducted in December 2002.  On that examination, 
he had pure tone thresholds of greater than 40 decibels at 
the 500, 1000, 2000, 3000 and 4000 Hertz frequencies in both 
ears.  In addition, his speech recognition scores on this 
examination were well within the criteria for a VA hearing 
loss disability for both ears - he had a score of 60 percent 
on the Maryland CNC Word List in the right ear and a score of 
4 percent in the left ear.  Under the provisions of 38 C.F.R. 
§ 3.385, it is specifically stated that a hearing disability 
exists if there is at least one 40-decibel threshold at the 
specified Hertz frequencies or if CNC Word List scores are 
less than 94 percent.  Thus, a bilateral hearing loss 
disability compatible with § 3.385 is clearly shown.
Hickson element (1) has thus been met.

With respect to Hickson element (2), in service incurrence, 
the veteran's service medical records are negative for any 
treatment or diagnosis of hearing loss.  However, in 
connection with this claim, the veteran offered sworn hearing 
testimony before the undersigned Veterans Law Judge 
concerning his contentions that he experienced hearing loss 
during service due to exposure to shipboard engine and 
gunfire noise, and that due to this exposure, he experienced 
progressively declining hearing acuity over the years after 
service.  

While the veteran is not competent to render medical 
diagnoses and opinions regarding the etiology of a disease or 
injury, he is competent under the law to report observations 
of his senses (sight, sound, hearing, etc.).  See e.g. 
Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  Certainly, readily observable 
signs such as experiencing loud noises during service would 
fall under this category.

The Board further notes that the service medical records on 
file show that the veteran served aboard a number of naval 
vessels during his World War II/Korean Conflict era military 
service, which plausibly supports his reported medical 
history of shipboard noise exposure due to engine noise and 
firing exercises.

The Board has carefully reviewed the veteran's sworn hearing 
testimony, and read together with written contentions of 
record as well as his service records, which corroborate his 
claim that he served aboard a number of naval vessels during 
his eight-plus years of active duty, the Board finds that the 
veteran is credible, and therefore, his testimony will be 
accorded a great deal of probative value in support of his 
claim.  Hickson element (2) is therefore established to the 
Board's satisfaction.

With respect to Hickson element (3), medical nexus, as noted 
above, the Board undertook additional development of the 
evidence in this case in part to obtain a medical opinion 
addressing the etiology of the veteran's hearing loss.  
See 38 C.F.R. § 3.159 (2002).  In connection with the 
December 2002 VA audiology examination, the examining VA 
audiologist reviewed all the evidence in the veteran's claims 
file and provided the following medical opinion:

It is the examiner's opinion that it is 
at least as likely as not that the 
bilateral hearing loss was due to 
acoustic trauma suffered during military 
service.  The degree and configuration of 
the hearing loss is consistent with 
hearing loss due to noise exposure.

The Board believes that this opinion is congruent with other 
evidence of record.  The veteran's medical history reported 
at the time of the 2002 VA examination was significant for a 
history of in-service noise exposure due to shipboard engine 
noise and firing exercises, the latter of which would 
sometimes go on for twelve hours at a time.  The veteran 
further denied a history of occupational or recreational 
noise exposure.  The Board notes that veteran was employed as 
an electronics technician in the years after service, which 
plausibly supports his reported negative history regarding 
occupational noise exposure after service.  

Additionally, there is of record a statement from the owner 
of a hearing aid center that provided hearing aids to the 
veteran in 1997.  In this statement, dated June 27, 2000, C. 
C. B., Dispenser/Owner, Professional Hearing Aid Center, 
Greenville, Tennessee, indicated that through her numerous 
discussions with the veteran, she believed his hearing loss 
was due to noise exposure during service.

Thus there are of record two opinions which serve to link the 
veteran's current hearing loss with noise exposure during 
service.  There are no opinions to the contrary.  Hickson 
element (3) has therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
bilateral hearing loss.  Of record are findings of noise-
induced hearing loss made on the December 2002 VA 
audiological examination; the veteran's service medical 
records and his sworn testimony regarding the noise exposure 
in service; and Ms. C. C. B.'s statement of June 2000 as well 
as the medical opinion of the VA audiologist.  The totality 
of the evidence convinces the Board the veteran's current 
bilateral hearing loss was incurred in service.  Entitlement 
to service connection for bilateral hearing loss is 
accordingly granted.  


ORDER

Service connection for bilateral hearing loss is granted.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

